DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated January 15th, 2020, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 3-11, 15-16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshida et al. [US2019/0310925]. Yoshida teaches information processing system and path management method.

Regarding claims 1, 15, and 18, Yoshida teaches an apparatus comprising: 
at least one processing device comprising a processor coupled to a memory [Yoshida figure 2, feature 11 and 12, “CPU” and “Memory”];
said at least one processing device [Yoshida figure 2, feature 11, “CPU”] being configured: 
to control delivery of input-output operations [Yoshida figure 9, feature IT “Initiator 1”] from a host device to at least first [Yoshida figure 9, feature TG “Target 1”] and second storage systems [Yoshida figure 9, feature TG “Target 2”] over selected ones of a plurality of paths through a network [Yoshida figure 9, feature 31 “multipath software” and MPS], the first and second storage systems being arranged in an active-active configuration relative to one another [Yoshida paragraph 0066, middle lines “…the redundancy group 44 including two types of control software 40 employs any one of a configuration in which both of the two types of control software 40 are set in the active mode (hereinafter, referred to as an active-active configuration)…”]; 
to identify one or more logical storage devices [Yoshida paragraph 0051, first lines “…plurality of virtual logical volumes…”] that are each accessible [Yoshida figure 3, feature 23 “SAS”, “SATA”, “SSD”] via at least first and second different ones of the paths [Yoshida figure 9, feature 31 “multipath software” and MPS] to respective ones of 
to modify path selection for input-output operations directed to the one or more identified logical storage devices [Yoshida paragraph 0051, first lines “…plurality of virtual logical volumes…”] relative to path selection for input-output operations directed to one or more other logical storage devices  [Yoshida figure 9, feature 32 “Multipath Setting Program” and paragraph 0054, most lines “…the multipath software 31 sets a plurality of paths PS that connect the initiator IT, which is associated with the logical unit LU, to the targets TG, which are associated with the virtual volume VVOL corresponding to the logical unit LU, for each logical unit LU...”].

Regarding claim 3, as per claim 1, Yoshida teaches the paths are associated with respective initiator-target pairs [Yoshida paragraph 0054, most lines “…the multipath software 31 sets a plurality of paths PS that connect the initiator IT, which is associated with the logical unit LU, to the targets TG, which are associated with the virtual volume VVOL corresponding to the logical unit LU, for each logical unit LU...”], the initiators being implemented on the host device [Yoshida figure 9, feature IT “Initiator”] and the targets being implemented on the first and second storage systems [Yoshida figure 9, feature TG “Target 1” and “Target 2”], and wherein the initiators of the initiator-target pairs comprise respective host bus adaptors of the host device [Yoshida paragraph 0046, all lines “…The storage device 23 is composed of a large capacity nonvolatile storage device such as an HDD, an SSD, and an SCM, and is connected to the second communication device via an interface such as a non-volatile memory 

Regarding claim 4, as per claim 1, Yoshida teaches said at least one processing device comprises at least a portion of the host device [Yoshida figure 2, feature 11 “CPU” and 2 “Compute Node”]. The examiner has determined that giving the claims their broadest reasonable interpretation, the compute node acts as the host and as such the compute node which contains the processing device has at least a portion of the host device. 

Regarding claim 5, as per claim 1, Yoshida teaches said at least one processing device comprises a multi-path input-output driver of the host device, with the multi-path input-output driver of the host device being configured to control the delivery of the input-output operations from the host device to the first and second storage systems over the selected ones of the plurality of paths through the network [Yoshida figure 9, feature 32 “Multipath Setting Program”, 33 “Multipath Configuration Information Table”, 31 “Multipath Software”].

Regarding claim 6, as per claim 1, Yoshida teaches the multi-path input-output driver is further configured to perform at least a portion of the identifying one or more 

Regarding claims 7, 16, and 19, as per claim 1, Yoshida teaches identifying one or more logical storage devices [Yoshida paragraph 0090, first lines “…for the virtual volume VVOL…”] that are each accessible via at least first and second different ones of the paths to respective ones of the first and second storage systems [Yoshida paragraph 0090, last lines “…among a plurality of paths…”] comprises: 
sending commands on respective ones of the paths over which a given logical storage device is accessible to the host device [Yoshida paragraph 0090, middle lines “…transmits the I/O request to the corresponding storage node 3…”]; 
obtaining from at least one of the first and second storage systems information regarding the given logical storage device responsive to the commands [Yoshida paragraph 0077, all lines “…The representative cluster control unit 42 regularly collects necessary information from the cluster control units 42 of other storage nodes 3, updates the system configuration information table 43, which is managed by the 
determining whether or not the given logical storage device is accessible via at least first and second different ones of the paths to respective ones of the first and second storage systems based at least in part on the obtained information [Yoshida paragraph 0090, all lines “…via a path PS with the highest priority available at the time among a plurality of paths…”].

Regarding claim 8, as per claim 1, Yoshida teaches the commands comprise respective commands of a storage protocol that the host device utilizes to communicate with the first and second storage systems [Yoshida paragraph 0043, last lines “…The communication device 14 performs protocol control at the time of communication with the storage node 3 via the storage service network 4…”].

Regarding claim 9, as per claim 1, Yoshida teaches the commands comprise respective inquiry page commands each of which when received by one of the first and second storage systems causes a designated page comprising logical storage device constituency information to be returned by that storage system to the host device [Yoshida paragraph 0094, all lines “…the multipath setting program 32 regularly inquires of a cluster control unit (for example, a representative cluster control unit) 42 in any storage node 3 constituting the cluster 6 about the configuration of the redundancy group 44 correlated with each virtual volume VVOL (S1)…”].

Regarding claim 10, as per claim 1, Yoshida teaches the obtained information for one of the commands sent on one of the paths comprises an identifier of the given logical storage device and an identifier of its corresponding one of the first and second storage systems [Yoshida figure 6, feature 43B “Initiator ID”, 43D “Storage Node ID”, 43E “Target ID”].

Regarding claim 11, as per claim 1, Yoshida teaches the given logical storage device is identified [Yoshida figure 6, feature 43B “Initiator ID”, 43D “Storage Node ID”, 43E “Target ID”] as one of the one or more logical storage devices [Yoshida paragraph 0051, first lines “…plurality of virtual logical volumes…”] that are each accessible via at least first and second different ones of the paths to respective ones of the first and second storage systems responsive to the obtained information for one of the commands [Yoshida paragraph 0090, all lines “…via a path PS with the highest priority available at the time among a plurality of paths…”] comprising an identifier of the first storage system and the obtained information for another one of the commands comprising an identifier of the second storage system [Yoshida figure 6, feature 43B “Initiator ID”, 43D “Storage Node ID”, 43E “Target ID”].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 12, 13, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. [US2019/0310925] in view of Hayden et al. [US2006/0277383]. Yoshida teaches information processing system and path management method. Hayden teaches system for providing multi-path input/output in a clustered data storage network.

Regarding claim 2, as per claim 1, Yoshida teaches modifying path selection for input-output operations [Yoshida paragraph 0090, all lines “…via a path PS with the highest priority available at the time among a plurality of paths…”] directed to the one or 
Yoshida fails to explicitly teach performing path selection for a given one of the one or more identified logical storage devices in a manner that separates the given identified logical storage device into multiple portions and applies different path selection techniques to different ones of the portions; and performing path selection for a given one of the one or more other logical storage devices in a manner that treats the given other logical storage device as a unitary device and applies a single path selection technique to that unitary device.
However, Hayden does teach performing path selection for a given one of the one or more identified logical storage devices [Hayden paragraph 0030, middle lines “…the actual path from a host computer 104 to a NSM 108 may traverse a number of different nodes within the network 100. Furthermore, alternate paths from each host computer 104 to each NSM 108 may also be present…”] in a manner that separates the given identified logical storage device into multiple portions [Hayden paragraph 0030, middle lines “…a host computer 104a may access one or more virtual volumes that span each of the NSMs 108a through 108d. Thus, each of the NSMs 108a -108d store a portion of the data stored within the virtual volume…”] and applies different path 
Yoshida and Hayden are analogous arts in that they both deal with multipath data storage techniques. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoshida’s multipath storage with Hayden’s teachings of dividing storage across multiple storage nodes for the benefit of increasing performance by issuing I/O commands to multiple storage devices in parallel [Hayden paragraph 0003, last lines “…host computers may issue storage I/O commands to multiple storage devices in parallel in order to provide increased performance, with each storage device returning a portion of required data that may then be assembled by the host computer…”].

Regarding claims 12, 17, and 20, as per the combination in claim 2, Yoshida teaches modifying path selection for input-output operations [Yoshida paragraph 0090, all lines “…via a path PS with the highest priority available at the time among a plurality 
Hayden teaches separating a given one of the one or more identified logical storage devices into at least first and second portions [Hayden paragraph 0030, middle lines “…a host computer 104a may access one or more virtual volumes that span each of the NSMs 108a through 108d. Thus, each of the NSMs 108a -108d store a portion of the data stored within the virtual volume…”]; 
sending input-output operations directed to the first portion over one or more selected paths to the first storage system [Hayden paragraph 0033, middle lines “…with a first portion of the LBAs stored at a first NSM…”]; and 
sending input-output operations directed to the second portion over one or more selected paths to the second storage system [Hayden paragraph 0033, middle lines “…a second portion of the LBAs stored at a second NSM…”].

Regarding claims 13, as per the combination in claim 2, Hayden teaches separating the given identified logical storage device into at least first and second portions comprises separating the given identified logical storage device into n contiguous portions each representing a corresponding fraction 1/n of a contiguous .

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, the prior art of record, either alone or in combination, fails to explicitly teach “determining a particular portion of a given one of the one or more identified logical storage devices that is experiencing a relatively high level of input-output activity relative to one or more other portions of the given identified logical storage device; separating the particular portion into at least first and second sub-portions; sending input-output operations directed to the first sub-portion over one or more selected paths to the first storage system; and sending input-output operations 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flanagan et al.		US2013/0339551
Kurian				US2018/0337992
Mallick et al. 			US9,258,242

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC CARDWELL/Primary Examiner, Art Unit 2139